Citation Nr: 1604630	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-21 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 10 percent for right upper extremity neuropathy.

3. Entitlement to an initial compensable rating for right wrist scar.

4. Entitlement to an initial rating in excess of 50 percent for mood disorder.

5. Entitlement to total disability based on individual unemployability (TDIU) prior to October 29, 2015.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

Appellant, RW


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011, January 2015, and August 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified before the undersigned in a June 2014 hearing on PTSD.  A hearing transcript was associated with the claims file and reviewed prior to this decision.  The Board previously denied the PTSD claim in December 2014.  The Veteran appealed the denial to the Court of Appeal for Veterans' Claims (Court).  The Court granted a joint motion to remand the case to the Board.

The issues of increased ratings for mood disorder, right upper extremity neuropathy, right wrist scar, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. There is no evidence of combat exposure or corroborating testimony from other witnesses or documentation of the claimed stressors.

2. Further, the weight of the VA psychiatrists' and psychologist's opinions is against finding that the Veteran's fear of hostile military/terrorist activity is a sufficient stressor to cause PTSD.   


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In December 2010, prior to adjudication of his claim for PTSD, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA afforded the Veteran mental health examinations in August 2003, December 2010, and October 2013.  There is no assertion or indication that these examinations and opinions are inadequate.  To the contrary, the opinions are detailed and provide sufficient rationale for diagnoses and conclusions.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the June 2014 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms, treatment, and in-service experiences to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Service Connection

The Joint Motion for remand deems the Board's prior decision inadequate for lack of reasons and bases.  The Board previously found that the Veteran's stressor of fear of hostile military or terrorist activity had not been confirmed as a stressor of his PTSD by a VA psychiatrist or psychologist, which is required by VA regulation.  See 38 C.F.R. § 3.304(f)(3).  The Board will attempt to further explain this finding.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

In addition to the above criteria, claims of service connection for PTSD require medical diagnosis conforming to the requirements of section 4.125(a) and the Diagnostic and Statistical Manual of Mental Disorders (DSM), an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service, and established medical evidence connecting the current disability to the stressor.  38 C.F.R. § 3.304(f); see also 38 C.F.R. §4.125(a); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  If the evidence shows that a veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances of service, lay statements alone may be enough to prove the in-service stressor.  38 C.F.R. § 3.304(f)(2).  Additionally, a stressor may be proven with lay statements alone if the veteran claims a stressor due to fear of hostile military or terrorist activity, the claimed stressor is consistent with the circumstances of service, and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however he is not competent to diagnose psychiatric conditions or determine their cause, as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds him credible as his statements are detailed and consistent.

Based on a review of the record, the Board finds that the criteria for service connection for PTSD have not been met.  See 38 C.F.R. § 3.304(f).

The Veteran asserts that an in-service stressor of fear of hostile military or terrorist activity caused him to have PTSD.  In statements, VA examinations, and the Board hearing, the Veteran reported being stationed in Vietnam where the base received incoming fire and that he took part in perimeter watch.  At the hearing, fellow veteran, RW, noted rocket fire on the base where he was stationed in Vietnam.  RW's testimony addresses a general atmosphere in Vietnam but does not evidence the Veteran's claimed stressor because RW was not stationed in the same location as the Veteran.  The Veteran also reported caring for wounded soldiers who had engaged in combat and caring for injured people after a typhoon.  He noted the deaths of solders of whom he had taken care.  The Veteran's DD Form 214 confirms that he was an optician and stationed in Vietnam from March 5, 1971 to January 3, 1972.  The Joint Service Records Research Center (JSRRC) conducted research but was unable to find evidence supporting the Veteran's reports.  Specifically, the JSRRC report notes that the Veteran's 32nd Medical Depot and 1st Advanced Platoon were based in Long Binh, where there was one fire exchange between a border guard and two Vietnamese on March 21, 1971.  The JSRRC report did not find reports of rocket fire at Long Binh.  

For a general PTSD claim, section 3.304 requires credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  Here, there is no lay testimony from other witnesses or documentation corroborating the Veteran's reports of rocket fire at his duty station.  However, corroboration of PTSD stressors is not required in certain circumstances as laid out by the regulation.  First, lay statements alone may be sufficient if the stressor is combat-related and the evidence established that a veteran engaged in combat.  See 38 C.F.R. § 3.304(f)(2).  In this case, there is no evidence that the Veteran engaged in combat with the enemy.  See Veteran's statements, DD214.  Next, lay statements alone may be sufficient for a stressor claimed as fear of hostile military or terrorist activity if the claimed stressor is consistent with the circumstances of service and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claim stressor.  See 38 C.F.R. § 3.304(f)(3).  RW's statements of Vietnam circumstances and the Veteran's experiences treating soldiers wounded in enemy attacks make it reasonable that he feared such attacks.  

For fear of hostile military or terrorist activity, an in-service fear is one part of the analysis.  In all service connection claims, a nexus or link between the in-service event and the current disability is required.  See 38 C.F.R. § 3.303.  Often with complex medical conditions, medical opinions are needed for the question of nexus.  See Jandreau, 492 F.3d at 1377.  Indeed, the Board granted the claim for mood disorder because the December 2010 examiner opined that mood disorder was caused by in-service events and fears.  The regulation for PTSD based on fear of hostile activity states such a stressor may be proven with lay evidence, so long as a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a PTSD diagnosis.  38 C.F.R. § 3.304(f)(3).  The Board is competent to, and does, find the Veteran's statements of fear in service credible, but neither the Board nor the Veteran is medically competent to determine whether that fear stressor is sufficient to cause PTSD. A VA psychiatrist or psychologist is needed to determine if the Veteran's fear of hostile military or terrorist activity can support a diagnosis of PTSD.  38 C.F.R. § 3.304(f)(3).  

Private records note a diagnosis of PTSD, and counselors at the Vet Center treated the Veteran for PTSD.  These records are less probative to the Veteran's claim of fear of hostile activity because the providers were not VA or VA-contracted psychiatrists or psychologists as directed by the regulation.  A VA psychologist discussed PTSD as a mental health assessment in May 2012.  Dr. EW, a VA psychiatrist, diagnosed PTSD in February 2011 and June 2013 and discussed the diagnosis in an October 2012 letter.  In the October 2012 letter, Dr. EW discussed the Veteran's experiences as being under fire and frequently in fear of losing his life; the diagnosis was "PTSD related to combat exposure in Vietnam."  The evidence does not show that the Veteran engaged in fire with the enemy.  To the extent that Dr. EW's diagnosis was based on the Veteran being under fire, it is not probative to establish service connection for PTSD because it is based on an unsupported factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Additionally, none of the above noted medical records show discussion of the DSM criteria or whether the diagnosis could be based on a stressor from fear of hostile activity.  As such, these medical records and opinions are not probative to the nexus question of whether PTSD is based on the fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).

The record contains three opinions from VA psychiatrists or psychologists that address whether the Veteran's fear of hostile military or terrorist activity could support a PTSD diagnosis.  Two different VA examiners in December 2010 and October 2013 found that the Veteran did not meet the DSM criteria for PTSD.  Dr. EW, as noted above, felt the Veteran did meet the DSM criteria for PTSD.  At November 2014 and February 2015 treatment, Dr. EW wrote that the Veteran endorsed symptoms consistent with PTSD and for the examiners to discount exposure to fear of harm while in Vietnam is unfair.  The chronic heightened anxiety and fear of death in a war zone is a legitimate source of increased anxiety, mood symptoms, and PTSD. The December 2010 examiner, a VA psychiatrist, discussed the Veteran's witnessing injured soldiers and the aftermath of combat attacks.  She discussed the fear of hostile military or terrorist activity in relation to mood disorder but did not find sufficient evidence to diagnose PTSD based on that stressor.  Similarly, the October 2013 VA psychologist examiner concluded that the Veteran did not have PTSD because he failed to meet criterion B.  He wrote that the Veteran did have some symptoms suggestive of PTSD but the Veteran did not have symptoms reexperiencing a stressor event.  The examiner discussed the stressors of a typhoon, caring for injured people and soldiers, suicides, and fear of rocket or mortar attacks in service but found no indication of chronic or persistent flashbacks or reexperiencing to support a PTSD diagnosis based on those stressors.

Of the VA psychiatrists' and psychologist's opinions that address the Veteran's fear of hostile military or terrorist activity, there is one confirming the stressor but two against the adequacy of the stressor to cause PTSD.  The Board finds the two providers' opinions against the Veteran's fear stressor as sufficient to cause PTSD outweigh the one in favor.  Those examiners were able to review the records and circumstances of the Veteran's service and provided detailed rationale going through the different DSM criteria.  For the positive opinion, Dr. EW was a treating provider and did not appear to have access to the Veteran's service records; in fact, he previously wrongly believed the Veteran had combat service.  Therefore, his opinion is less persuasive to the Board.    

As noted above, the fear of hostile military or terrorist activity can be shown with lay statements only if the stressor is confirmed by a VA or VA-contracted psychiatrist or psychologist.  38 C.F.R. § 3.304(f)(3).  While the evidence shows lay testimony of fear of hostile military or terrorist activity in Vietnam, that fear was not confirmed by the weight of the VA psychiatrists' and psychologist's opinions as supporting a PTSD diagnosis.  Therefore, the Veteran fails to meet the criteria for PTSD based on a fear of military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  His stressors were not corroborated and he did not have combat service that could allow for the grant of PTSD on another basis.  See 38 C.F.R. § 3.304(f).  Additionally, the Board notes that previously-granted mood disorder is rated under the same General Rating Formula for Mental Disorders as PTSD would be.  Under Mittleider v. West, 11 Vet. App. 181, 182 (1998), any mental health symptoms will be attributed to the service-connected mood disorder in the absence of evidence showing it attributable only to the nonservice-connected disorder.  There is no such evidence here and thus this denial of PTSD should not affect the disability rating for his mood disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  


ORDER

Service connection for PTSD is denied.


REMAND

Regarding the claims for increased ratings for mood disorder, right upper extremity neuropathy, right wrist scar, and TDIU, the Veteran appealed the denial of higher ratings in September and November 2015 notices of disagreement.  The AOJ has not issued a statement of the case (SOC) on those issues.  As such, the Board has no discretion, and the issues of increased ratings and TDIU must be remanded for such a purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

Readjudicate the appeal on the issues of increased ratings for mood disorder, right upper extremity neuropathy, right wrist scar, and TDIU and issue an SOC.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Further, advise the Veteran that a substantive appeal has not been received concerning these issues, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


